PER CURIAM.
In 2006, this Court adopted amendments to Florida Rule of Appellate Procedure 9.300, along with numerous other amendments to the appellate rules. See In re Amendments to the Florida Rules of Appellate Procedure, 941 So.2d 352 (Fla.2006) (.Amendments). Since adopting the amendments to rule 9.300 that deleted previous subdivision (d)(10), the Court has studied the effect of the amended rule on proceedings in this Court. We have jurisdiction, see art. V, 2(a), Fla. Const., and we hereby modify the rule.
As stated in Amendments, The Florida Bar’s Appellate Court Rules Committee had been informed that the requirements of rule 9.300(d)(10) placed an unnecessary administrative burden on litigants. Thus, the basis for the amendment appeared reasonable. However, since the rule was *195amended, the deletion of subdivision (d)(10) has created confusion and unexpected delays for litigants. Thus, the Court modifies the rule to reinstate subdivision (d)(10).
Accordingly, the Court amends Florida Rule of Appellate Procedure 9.300(d) as set forth in the appendix to this opinion. New language is indicated by underscoring. The amendments shall become effective at 12:01 a.m. on January 1, 2008.
However, because the amendment has not been published for comment, interested persons shall have until January 16, 2008, in which to file comments with the Court. An original and nine paper copies of all comments must be filed with the Court, with a certificate of service verifying that a copy has been served on Steven L. Brannock, Chair of the Appellate Rules Committee, Post Office Box 1288, Tampa, Florida 33601-1288, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Florida Bar has until February 5, 2008, to file a response to any comments filed with the Court. Electronic copies of all comments also must be filed in accordance with the Court’s administrative order In Re: Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
RULE 9.300. Motions
(a) [No change]
(b) [No change]
(c) [No change]
(d) Motions Not Tolling Time.
(l)-(9) [No change]
(10) All motions filed in the supreme court, unless accompanied by a separate request to toll time.
Committee Notes
[No change]